DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 2/23/2021.  Claims 1-2, 4-5, 7-15, 17-18, and 20-24 are pending.  Claims 20-24 are newly presented.  Claim 9 remains withdrawn.  The previous 112 rejection has been withdrawn due to applicant’s amendment.  Applicant’s amendments have necessitated the new ground(s) of rejection below.  This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7-8, 11-13, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorini (EP0994050) in view of McDougal (U.S. 2,123,655) and Schadler et al. (DE102005061432)(machine translation included herewith and referred to below).
Fiorini discloses a diverter valve, comprising: a housing (11, and the cover near 23 in fig. 3) with at least three passage openings (15, 16, 17) for feeding or discharging a material, wherein the passage openings define a conveying plane and wherein at least one of the passage openings forms an inlet (15) opening for a cleaning fluid (intended use, the inlet is at least capable of handling cleaning fluid), wherein the housing comprises a housing body (11) with a housing cover (the cover near 23 in fig. 3) connectable therewith, a rotary part (10) having an axis of rotation and an outer contour that is conical 
Fiorini does not appear to disclose wherein a housing cover seal is provided between the housing body and the housing cover, the housing cover seal being freely accessible from an interior of the housing and in contact with the material to be conveyed; or a drain opening in the housing for automatic drainage of a liquid from the housing, wherein the drain opening is arranged on the housing body or on the housing cover, and wherein a path for the cleaning fluid is formed from the inlet opening via the rinsing gap to the drain opening when the rotary part is held in the cleaning position.
McDougal teaches it was known in the art to have a seal (21) in a housing between the housing (19) and cover (20) with the seal being freely accessible from an interior of the housing (fig. 1, at least in 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fiorini by having a seal between the housing and cover as taught by McDougal in order to increase the sealing at the area between the housing and cover.  It is further noted the seal taught above now residing within Fiorini will be in contact with the material to be conveyed as the valve of Fiorini moves axially to reduce the forces between the valve head and seat.
Schadler teaches it was known in the art to have a similar rotary valve that both rotates and axially moves (paras. 23 and 24) and has a drain opening (27, 28) in the housing for automatic drainage of a liquid from the housing (para. 36), wherein the drain opening is arranged on the housing body or on the housing cover (fig. 4), and wherein a path for the cleaning fluid is formed from an inlet opening via a rinsing gap to the drain opening when the rotary part is held in the cleaning position (fluid is fed through supply line 2 (inlet) and between the jacket wall and inner wall 26 (i.e. rinsing gap) and to the drain opening, see para. 36 when the rotary member is spaced from the housing).
As Fiorini and Schadler both are rotary valves that have axial movement and both are used to convey products (Fiorini conveys cereals as described in para. 21 and Schadler conveys foods as described in para. 2 and 5), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fiorini such that there is a drain opening arranged on the housing or cover as taught by Schadler in order to provide an exit for fluid so that Fiorini can have fluid run through the valve to clean it of any debris when the valve is unseated (see para. 5 of Schadler).
Regarding claim 2, Fiorini as modified further discloses wherein the drain opening is arranged on a base side of the housing which extends substantially parallel to the conveying plane (drain opening taught above by Schadler, now residing within the housing of Fiorini, would necessarily have to be 
Regarding claim 4, Fiorini as modified further discloses wherein an inner surface of the housing cover and/or an inner surface of the housing body is inclined, at least in areas, towards the drain opening (as the inner surface of the housing is tapered, see fig. 3, with the tapering narrowing toward the bottom, with the drain opening taught above by Schadler being located on the bottom, alternatively, if the drain opening were located in the cover, see fig. 3 and the angled portions of the cover at the radially outer end, the incline of the angle would be directed toward the drain).
Regarding claim 5, Fiorini as modified further discloses wherein the housing cover can be arranged variably on the housing body with respect to a rotational position of the housing cover relative to the axis of rotation (see fig. 1 and 6, as the cover is circular).
Regarding claim 7, Fiorini as modified discloses the claimed invention and further discloses wherein a cone angle of the outer contour of the rotary part is between 5 and 80 degrees (see fig. 3, with the angle appearing to be approximately 75 degrees with respect to a horizontal).
In the event that applicant is not convinced that Fiorini discloses the angle as being between 5 and 80 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fiorini such that the cone angle of the outer contour of the rotary part is between 5 and 80 degrees, since a change in shape of a component has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the cone be of an angle such that the forces between the valve head and seat are adequately reduced when the valve is moved axially.
Regarding claim 8, Fiorini as modified discloses the claimed invention and further discloses a radial gap formed between the outer contour of the rotary part and an inner contour of the housing (at 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fiorini such that a radial gap of between 0.01 and 0.5mm is formed between the outer contour of the rotary part and an inner contour of the housing when the valve is moved axially, since a change in shape of a component has been held to be within the level of ordinary skill in the art.  The motivation for doing so would be to provide adequate spacing between the valve head and seat to better clean the valve and unstick the valve if solid material has clogged the valve and prevents it from rotating.
Regarding claim 11, Fiorini as modified further discloses passage conduit sealing elements which are arranged with respect to a passage conduit longitudinal axis circumferentially on the rotary part (seals 22).
Regarding claim 12, Fiorini as modified further discloses wherein each of the passage conduit sealing elements is held in a respective sealing groove of the rotary part (see fig. 5).
Regarding claim 13, Fiorini as modified discloses the claimed invention but does not appear to disclose wherein the passage conduit sealing elements project beyond the outer contour of the rotary part with a projection section, the projection section having at least one transitional chamfer whereby a flush transition between surfaces of the rotary part and the passage conduit sealing elements is provided.
However, it would have been obvious to further modify Fiorini such that the passage conduit sealing elements project beyond the outer contour of the rotary part with a projection section, the projection section having at least one transitional chamfer whereby a flush transition between surfaces of the rotary part and the passage conduit sealing elements is provided, since a change in shape of a component is generally held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The 
Regarding claim 20, Fiorini as modified further discloses the claimed invention but does not appear to disclose wherein the axial drive is configured to pull the rotary part from the conveying position into the cleaning position when the axial drive is activated.
However, as the translatory actuator (18) of Fiorini is on one end and the rotary actuator (20) is on the opposite end, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fiorini by rearranging the actuators of Fiorini such that the rotary and translatory actuators are switched (and thus resulting in the translatory actuator 18 being located where 20 was formerly and pulling the rotary part upward to the cleaning position), since a rearrangement of parts has been held to be within the level of ordinary skill in the art.  See MPEP2144.04 and the translatory and rotary actuators being located on the top or bottom is a matter of design choice if it is desirable to have the larger actuator structure of 13 on the top or bottom for space saving purposes at either the top or bottom.
Regarding claim 21, Fiorini as modified further discloses wherein the rotary part is operatively connected to a rotary drive (13) by a rotary drive shaft (shown in figs. 3-4 especially leading from 13 in fig. 1 and at 20), and the rotary drive shaft firmly connected to a base of the rotary part (as is known in the art in order to rotate the rotary part, with the base being interpreted to be the area where the connection of the shaft to the rotary member is).
Regarding claim 22, Fiorini as modified further discloses wherein the rotary drive is configured to rotate the rotary part while the cleaning fluid is introduced into the at least one of the passage openings (the rotary drive is at least capable of rotating the rotary part when in the spaced away position as this is the desired operation of Fiorini, further, the recitation of “while cleaning fluid is introduced into the at least one of the passage openings is interpreted to be an intended use and the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorini in view of McDougal and Schadler as applied to claim 1 above, and further in view of Mueller (U.S. 3,687,416).
Fiorini as modified discloses the claimed invention but does not appear to disclose cone sealing elements which are arranged with respect to the axis of rotation circumferentially on the rotary part, wherein the passage conduit is arranged with respect to the axis of rotation between the cone sealing elements.
Mueller teaches it was known in the art to have cone sealing elements circumferentially around the rotary part (438).
It would have been obvious to one having ordinary skill in the art to further modify Fiorini such that there are cone sealing elements arranged circumferentially around the rotary part as taught by Mueller in order to better seal between the valve head and the valve seat and prevent unwanted leakage.

Claims 17-18, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renkin (U.S. 1,329,016) in view of Wolfram et al. (U.S. 8,074,686).
Renkin discloses a diverter valve, comprising: a housing (137) with at least three passage openings (156, 157, 158) for feeding or discharging a material, wherein the passage openings define a conveying plane (such as the plane along 3-3 in fig. 1) and wherein at least one of the passage openings forms an inlet opening (156) for a cleaning fluid (the opening is at least capable of handling any fluid, including a cleaning fluid); a rotary part (138) having an axis of rotation and an outer contour that is 

Wolfram teaches it was known in the art to have an aperture of a conduit with beveled openings (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Renkin by having the aperture have a beveled opening as taught by Wolfram and having each of the openings be beveled where a transition is located as a duplication of parts in order to provide more laminar flow through the openings.
Regarding claim 18, Renkin as modified further discloses wherein the aperture has a generally cylindrical shape (see fig. 1).
Regarding claim 23, Renkin as modified further discloses wherein the rotary part is operatively connected to a rotary drive by a rotary drive shaft (153, connected to the not depicted drive described in pg. 2, ll. 20-22), and wherein the rotary drive shaft is firmly connected to a base of the rotary part (via the lugs 139).
Regarding claim 24, Renkin as modified further discloses wherein the rotary drive is configured to rotate the rotary part while the cleaning fluid is introduced into the at least one of the passage openings (the drive is at least capable of rotating the rotary part when in the cleaning position (i.e. the position where the rotary part is unseated) further, the recitation of “while cleaning fluid is introduced into the at least one of the passage openings is interpreted to be an intended use and the fluid handled (the cleaning fluid) has not been given patentable weight, the “cleaning position” is the position when the rotary part is spaced away from the housing, and as the operations of the unseating and the rotation are independent from each other, the drive can rotate the valve when the valve is unseated).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/23/2021 with respect to claim 17 and its dependent claims have been fully considered but they are not persuasive.
With respect to the arguments found on page 9 and Renkin not teaching an inlet opening for a cleaning fluid, the recitation of “for a cleaning fluid” is an intended use recitation of a material to be handled that has not been given patentable weight.  The opening of Renkin is at least capable of handling cleaning fluid.
On page 10, the applicant argues that Renkin does not teach the rotary part being displaceable between a conveying position and a cleaning position and a rinsing gap formed between the housing and rotary part when the rotary part is in the cleaning position.  The examiner respectfully disagrees.  When the rotary part of Renkin is unseated, a gap will form between the rotary part and the housing as the rotary part is not seated against the housing.  This is described in pg. 1, lines 105-108 and also pg. 2, lines 62-65.  This position is interpreted to be the cleaning position.  The seated position is interpreted to be the conveying position.  
On page 11, the applicant argues that Renkin does not provide a path for cleaning fluid from the inlet to the drain opening via the rinsing gap when the rotary part is in the cleaning position.  The examiner respectfully disagrees.  When the valve is in the cleaning position (i.e. unseated), the rotary part will be spaced away from the housing and a gap formed between the rotary part and the housing.  The gap will open a path from the inlet opening to the drain opening and any fluid would be able to flow from the inlet opening to the drain via the gap.  

With respect to claims 21 and 22 and the recitation of the drive shaft being firmly connected to the rotary part, Renkin is deemed to meet this limitation.  The connection of Renkin of the shaft to the rotary part and including the lugs 139 is interpreted to be firm in the sense that they remain connected and are firm enough to provide rotation to the rotary part.  The claim is not seen to currently require an immovable connection between the shaft and rotary member.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
It is believed a differentiating feature of the applicant’s device as compared to the cited art above is the rotation of the rotary part while the valve head is contacting the valve seat.  An amendment similar in concept to the above could distinguish over the prior art cited above for claim 1 as Fiorini performs the rotation after unseating.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753